                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

JEREMY GREEN and SHIZUKO        )   CIVIL 16-00054 LEK-KSC
GREEN,                          )
                                )
           Plaintiffs,          )
                                )
     vs.                        )
                                )
SIDNEY K. KANAZAWA, ESQ.,       )
a resident of California,       )
MCGUIREWOODS, LLP, a Virginia   )
limited liability               )
partnership, and DOE            )
DEFENDANTS 1-50,                )
                                )
          Defendants.           )
_____________________________   )
HYE JA KIM,                     )   CIVIL 16-00055 LEK-KSC
                                )
           Plaintiff,           )
                                )
     vs.                        )
                                )
SIDNEY K. KANAZAWA, ESQ.,       )
a resident of California,       )
MCGUIREWOODS, LLP, a Virginia   )
limited liability               )
partnership, and DOE            )
DEFENDANTS 1-50,                )
                                )
          Defendants.           )
_____________________________   )



             ORDER GRANTING IN PART AND DENYING IN PART
        DEFENDANTS’ APPEAL OF THE MAGISTRATE JUDGE’S ORDER
      STAYING AND DEFERRING RULING ON DEFENDANTS’ MOTION FOR
ATTORNEYS’ FEES AND RELATED NON-TAXABLE COSTS AND BILL OF COSTS;
     AND AFFIRMING THE MAGISTRATE JUDGE’S ORDER, AS MODIFIED

           On July 2, 2018, United States Magistrate Judge

Kevin S.C. Chang issued an Order Staying and Deferring Ruling on

Defendants’ Motion for Attorneys’ Fees and Related Non-taxable
Costs and Bill of Costs (“Stay Order”).    [Dkt. no. 474.]

Defendants Sidney Kanazawa and McGuireWoods, LLP (collectively

“Defendants”) filed an appeal from the Stay Order (“Appeal”) on

July 12, 2018.   [Dkt. no. 476.]   Plaintiffs Jeremy Green and

Shizuko Green (“the Greens”), and Hye Ja Kim (collectively

“Plaintiffs”) filed their memorandum in opposition to the Appeal

on July 26, 2018, and Defendants filed a reply on August 8, 2018.

[Dkt. nos. 480, 481.]    The Court has considered the Appeal as a

non-hearing matter pursuant to Rule LR7.2(e) of the Local Rules

of Practice of the United States District Court for the District

of Hawai`i (“Local Rules”).    Defendants’ Appeal is hereby granted

in and part and denied in part, for the reasons set forth below.

The Appeal is denied insofar as the imposition of the stay is

affirmed, and the Appeal is granted insofar as: the Stay Order is

modified by this Order; and the stay is conditioned upon

Plaintiffs’ posting of a supersedeas bond in the amount of

$3,034,587.17.   Thus, the Stay Order, as modified by the instant

Order, is affirmed.

                              BACKGROUND

          On February 8, 2016, the Greens filed their Complaint

in CV 16-00054, and Mrs. Kim filed her Complaint in CV 16-00055.

On May 4, 2016, Judge Chang approved the parties’ stipulation to

consolidate the cases.   [Dkt. no. 34.]




                                   2
             On November 30, 2017, this Court issued the Order:

Denying Defendants’ Motion for Summary Judgment on the Claims

Asserted by Plaintiff Hye Ja Kim; Denying Defendants’ Motion for

Summary Judgment on the Claims Asserted by Plaintiffs in Counts I

and II of the Complaint; and Granting in Part and Denying in Part

Defendants’ Motion for Summary Judgment for Lack of Actual

Damages, or Alternatively, for Partial Summary Judgment Regarding

Punitive Damages Arising out of the Acts or Omissions of Centex

Homes (“Summary Judgment Order”).      [Dkt. no. 200.]

             The trial on the remaining claims started on April 25,

2018 with jury selection.    [Minutes, filed 4/25/18 (dkt.

no. 355).]    On May 22, 2018, the parties presented their closing

arguments, and the jury began its deliberations.     [Minutes, filed

5/22/18 (dkt. no. 422).]    The jury returned its verdicts on

May 25, 2018.    [Dkt. nos. 436, 437.]   On May 30, 2018, the

Judgment in a Civil Case was entered in favor of Defendants,

based on the jury’s verdicts.    [Dkt. no. 439.]   Plaintiffs have

appealed this case to the Ninth Circuit.     [Notice of Appeal,

filed 6/11/18 (dkt. no. 443).]

             On June 13, 2018, Defendants filed their: Bill of Costs

(“BOC”); and Motion for Attorneys’ Fees and Related Non-taxable

Costs (“Motion”).    [Dkt. no. 444, 445.]   The Motion seeks an

award of: $19,345.54 in attorneys’ fees from the Greens;

$28,837.21 in attorneys’ fees from Kim; $2,810,355.27 in


                                   3
attorneys’ fees from Plaintiffs, jointly and severally; and

$176,375.97 in non-taxable costs from Plaintiffs, jointly and

severally.    [Motion at 3.]   The BOC seeks $47,855.93 in taxable

costs from Plaintiffs, jointly and severally.    [BOC at 2.]

             On June 14, 2018, Judge Chang, sua sponte, directed the

parties to file memoranda addressing whether the consideration of

the BOC and the Motion should be stayed while the Ninth Circuit

appeal was pending.    [Dkt. no. 446.]   On June 21, 2018,

Plaintiffs filed a memorandum in support of a stay and, on

June 28, 2018, Defendants filed a memorandum opposing a stay.

[Dkt. nos. 470, 473.]    The Stay Order followed.

             Judge Chang found “judicial economy [would] be served

by deferring ruling on the Motion and BOC and staying their

disposition until the appeal is resolved.”    [Stay Order at 2.]

Judge Chang noted: the amount of time that would be required to

review the voluminous filings would be considerable; [id. at 5;]

the “disposition of the Motion and BOC will very likely result in

the filing of additional related motions in the future, such as

motions for reconsideration and/or objections”; [id. at 6;] it

was probable that the Motion and the BOC would not be resolved

before Judge Chang retired; and, if Judge Chang issued findings

and recommendations on the BOC and Motion prior to retirement, a

new magistrate judge would have to resolve any remands from this

Court, [id.].     Judge Chang therefore exercised his discretion and


                                   4
stayed and deferred ruling on the Motion and BOC, pending the

resolution of the Ninth Circuit appeal.   Judge Chang terminated

the Motion and BOC, but stated that, once the Ninth Circuit

decided the appeal, Defendants could request that the stay be

lifted, and the Motion and the BOC would be deemed reactivated,

effective as of the original filing date.   [Id. at 7-8.]

          In the instant Appeal, Defendants argue Judge Chang

erred in staying the consideration of the Motion and the BOC

because the Ninth Circuit appeal will not simplify the issues

presented in the Motion and the BOC.    Further, Defendants argue

they will be harmed by a stay, and Plaintiffs will not suffer

hardship or inequity if the proceedings on the Motion and the BOC

go forward.   Defendants assert judicial economy supports going

forward with the Motion and the BOC.

                             STANDARD

          Local Rule 74.1 states, in pertinent part:

          A magistrate judge may hear and determine any
          pretrial matter pending before the court, except
          those motions delineated in LR72.4(a). . . . Any
          party may appeal from a magistrate judge’s order
          determining a motion or matter under LR72.3 . . .
          within fourteen (14) days after being served with
          a copy of the order.

Although Local Rule 74.1 applies to the determination of pretrial

matters, the Federal Rules of Civil Procedure provide:

          By local rule, the court may establish special
          procedures to resolve fee-related issues without
          extensive evidentiary hearings. Also, the court
          may refer issues concerning the value of services

                                 5
          to a special master under Rule 53 without regard
          to the limitations of Rule 53(a)(1), and may refer
          a motion for attorney’s fees to a magistrate judge
          under Rule 72(b) as if it were a dispositive
          pretrial matter.

Fed. R. Civ. P. 54(d)(2)(D).   This district court has such a

local rule.   See Local Rule LR54.3(h).   Thus, in this district

court, a magistrate judge may issue orders related to his

consideration of a motion for attorneys’ fees1 and those orders

are subject to appeal to the district judge in the same manner

that a magistrate judge’s pretrial orders are.

          This Court has stated:

               In considering Petitioner’s [post-judgment
          appeal], this Court must set aside any portion of
          the magistrate judge’s 6/15/12 Order that this
          Court determines is clearly erroneous or contrary
          to law. See Local Rule LR74.1; see also 28 U.S.C.
          § 636(b)(1)(A). “The clearly erroneous standard
          applies to the magistrate judge’s factual findings
          while the contrary to law standard applies to the
          magistrate judge’s legal conclusions, which are
          reviewed de novo.” Columbia Pictures, Inc. v.
          Bunnell, 245 F.R.D. 443, 446 (C.D. Cal. 2007)
          (citations omitted). Under the “clearly
          erroneous” standard, the magistrate judge’s ruling
          must be accepted unless, after reviewing the
          entire record, this Court is “‘left with the
          definite and firm conviction that a mistake has
          been committed.’” United States v. Silverman, 861
          F.2d 571, 576-77 (9th Cir. 1988) (some citations
          omitted) (quoting United States v. United States
          Gypsum Co., 333 U.S. 364, 395 (1948)). The
          district judge may not simply substitute his or
          her judgment for that of the magistrate judge.
          See Grimes v. City & Cnty. of San Francisco, 951


     1
       A magistrate judge, whether Judge Chang or otherwise, will
ultimately issue findings and recommendations regarding
Defendants’ Motion and the BOC. See Local Rule LR74.2.

                                   6
           F.2d 236, 241 (9th Cir. 1991). “A decision is
           contrary to law if it applies an incorrect legal
           standard or fails to consider an element of the
           applicable standard.” Na Pali Haweo Cmty. Ass’n
           v. Grande, 252 F.R.D. 672, 674 (D. Hawai`i 2008)
           (citation and quotation marks omitted).

Tierney v. Abercrombie, Civ. No. 11-00246 LEK-RLP, 2012 WL

2890494, at *1 (D. Hawai`i July 13, 2012).

                             DISCUSSION

I.   Analysis Governing the Determination of Whether to Stay

           Judge Chang concluded the stay was appropriate under

the Landis v. North American Co., 299 U.S. 248, 254 (1936),

analysis and the Fed. R. Civ. P. 54(d), 1993 Advisory Committee

Notes.   This Court concludes the Stay Order applied the correct

legal standards.   See Unitek Solvent Servs., Inc. v. Chrysler

Grp. LLC, CIVIL NO. 12-00704 DKW-RLP, 2014 WL 12576648, at *2 (D.

Hawai`i Jan. 14, 2014) (concluding the Landis analysis – rather

than the Hilton v. Braunskill, 481 U.S. 770, 776 (1987), analysis

– applied to a request to stay all proceedings in the case

pending the resolution of the plaintiff’s appeal of the denial of

the motion for a preliminary injunction (some citations omitted)

(citing Doe 1 v. AOL LLC, 719 F. Supp. 2d 1102, 1107 n.1 (N.D.

Cal. 2010) (“Hilton is germane where a stay is sought with

respect to an order.    In this case, Plaintiffs are seeking to

stay the proceedings.    As such, the considerations set forth in

Landis are germane.”) (emphases in original))).   To the extent



                                  7
the Appeal contends the Stay Order applied the wrong analysis,

the Appeal is denied.

           This Court has set forth the Landis analysis as

follows:

                “[T]he power to stay proceedings is
           incidental to the power inherent in every court to
           control disposition of the cases on its docket
           with economy of time and effort for itself, for
           counsel, and for litigants.” Landis v. N. Am.
           Co., 299 U.S. 248, 254 (1936). “The exertion of
           this power calls for the exercise of sound
           discretion.” CMAX, Inc. v. Hall, 300 F.2d 265,
           268 (9th Cir. 1962).

                When a stay is requested because of pending
           proceedings that bear on the case, the Court may
           grant a stay in the interests of the efficiency of
           its own docket and fairness to the parties. See
           Leyva v. Certified Grocers of Cal. Ltd., 593 F.2d
           857, 863 (9th Cir. 1979). The Ninth Circuit set
           out the following framework for analyzing motions
           to stay pending resolution of related matters:

                Where it is proposed that a pending
                proceeding be stayed, the competing interests
                which will be affected by the granting or
                refusal to grant a stay must be weighed.
                Among those competing interests are the
                possible damage which may result from the
                granting of a stay, the hardship or inequity
                which a party may suffer in being required to
                go forward, and the orderly course of justice
                measured in terms of the simplifying or
                complicating of issues, proof, and questions
                of law which could be expected to result from
                a stay.

           Lockyer [v. Mirant Corp.], 398 F.3d [1098,] 1110
           (9th Cir. 2005) (quoting CMAX, 300 F.2d at 268).
           See also Dependable Highway Express v. Navigators
           Ins. Co., 498 F.3d 1059, 1066-67 (9th Cir. 2007)
           (In determining the propriety of a stay, courts
           consider the possible effects of judicial economy


                                 8
           as well as the potential harm to the parties and
           the public interest.)[.]

Galima v. Ass’n of Apartment Owners of Palm Court, CIVIL 16-00023

LEK-KSC, 2018 WL 2770196, at *3 (D. Hawai`i June 8, 2018)

(alterations in Galima) (some citations omitted).

II.   Weighing the Possible Damage to Defendants and
      the Possible Hardship or Inequity to Plaintiffs

           Defendants argue the Stay Order must be reversed

because it did not properly consider the possible harm to them

and the lack of possible hardship or inequity to Plaintiffs.

This Court agrees that the Stay Order lacks a sufficient

discussion of these factors in the Landis analysis.     The Appeal

is granted insofar as this Court modifies the Stay Order with the

analysis below.

           Defendants argue, “[a] stay pending Plaintiffs’ appeal

gives Plaintiffs ample opportunity to re-deploy their assets,

including by selling their Beach Villas units and taking their

funds into the foreign countries of citizenship or residence,

making future judgment collection difficult or impossible.”

[Appeal at 2.]    This Court agrees this is a concern that weighs

against a stay, although not significantly so.    Even if this

Court reversed the Stay Order and the proceedings regarding the

Motion and the BOC went forward, a substantial amount of time may

pass before any awards are reduced to judgment.   See Stay Order




                                  9
at 5 (“The amount of money at stake is substantial[2] and the

moving papers are voluminous and will involve the painstaking

review of approximately 566 pages of timesheets and hundreds of

pages relating to the requests for non-taxable and taxable

costs.”); id. at 6 (noting the likely filing of other

motions/objections/appeals related to the Motion and BOC).        Even

when a judgment with the amount of the award on the Motion and

the amount of the award on the BOC is entered, Defendants are not

guaranteed immediate payment; Plaintiffs may obtain a stay

pending appeal as a matter of right by posting a supersedeas

bond.       See Marcus I. ex rel. Karen I. v. Dep’t of Educ., Civil

No. 10-00381 SOM/BMK, 2012 WL 3686188, at *2 (D. Hawai`i Aug. 24,

2012) (“Under [Fed. R. Civ. P.] 62(d), a party is generally

entitled to a stay upon the filing of a supersedeas bond as a

matter of right.” (citing American Civil Liberties Union of

Nevada v. Masto, 670 F.3d 1046, 1066 (9th Cir. 2012)).3


        2
       Based on     the requested   amounts noted supra, Defendants
seek a total of     $3,034,587.17   from Plaintiffs, jointly and
severally, plus     an additional   $19,345.54 from the Greens and
$28,837.21 from     Mrs. Kim, for   a grand total of $3,082,769.92.
        3
            Rule 62(b) states:

               If an appeal is taken, the appellant may obtain a
               stay by supersedeas bond, except in an action
               described in Rule 62(a)(1) or (2). The bond may
               be given upon or after filing the notice of appeal
               or after obtaining the order allowing the appeal.
               The stay takes effect when the court approves the
               bond.
                                                        (continued...)

                                     10
          This district court has also recognized:

          “Although Federal Rule of Civil Procedure 62
          provides that a supersedeas bond may be used to
          stay execution of a judgment pending appeal, the
          court has discretion to allow other forms of
          judgment guarantee.” Int’l Telemeter Corp. v.
          Hamilton [sic] Int’l Corp., 754 F.2d 1492, 1495
          (9th Cir. 1985). Further, in its discretion, the
          court may waive the judgment guarantee requirement
          altogether. Townsend v. Holman Consulting Corp.,
          881 F.2d 788, 796-97 (9th Cir. 1989), vacated on
          reh’g on other grounds, 929 F.2d 1358 (9th Cir.
          1990) (en banc).

Young v. GEICO Indem. Co., CIVIL NO. 08-00171 JMS/KSC, 2009 WL

10677186, at *1 (D. Hawai`i Oct. 23, 2009).

          As to the potential hardship or inequity that

Plaintiffs may suffer in the absence of a stay, this Court notes

that, under the Summary Judgment Order and the jury verdicts,

there is no dispute that Defendants are the prevailing party.

Further, there is clear legal authority supporting an award of

attorneys’ fees in legal malpractice actions.   Haw. Rev. Stat.

§ 607-14 (“in all actions in the nature of assumpsit . . . ,

there shall be taxed as attorneys’ fees, to be paid by the losing

party and to be included in the sum for which execution may

issue, a fee that the court determines to be reasonable”); Goodin

v. Fid. Nat’l Title Ins. Co., Civ. No. 07-00074 DAE-BMK, 2008 WL

214942, at *2 (D. Hawai`i Jan. 25, 2008) (citing Helfand v.



     3
       (...continued)
The exceptions in Rule 62(a)(1) and (2) do not apply in this
case.

                               11
Gerson, 105 F.3d 530, 538 (9th Cir. 1997) (finding that claims

for legal malpractice are in the nature of assumpsit)).   If

Defendants were awarded the full amount of their requests in the

Motion and BOC, Plaintiffs would be required to pay a total of

over $3 million.   Payment of such an amount would constitute a

financial hardship for almost any individual, but, any hardship

to Plaintiffs has limited persuasive value because of their clear

liability for attorneys’ fees, taxable costs, and non-taxable

costs.   However, Plaintiffs’ appeal before the Ninth Circuit will

likely raise issues challenging this Court’s rulings during

trial, as well as issues related to the Summary Judgment Order.

See Notice of Appeal, filed 6/11/18 (dkt. no. 443), at 2 (stating

Plaintiffs appeal the judgment in this case and “and all prior

orders, rulings, and verdicts, which are intertwined with or

merged into said judgment”).   Depending on the resolution of the

issues raised in the Ninth Circuit appeal, some or all of

Plaintiffs’ claims may be remanded for retrial or for other

proceedings.   Any remand would alter the prevailing party

analysis and affect Defendants’ entitlement to fees and costs.

This Court therefore finds that it would be inequitable to

require Plaintiffs to pay such a large award of fees and costs

when Defendants may no longer be the prevailing party after the

Ninth Circuit appeal.




                                12
           This Court has weighed the potential damage that

Defendants may suffer during a stay and the potential hardship or

inequity Plaintiffs may suffer during a stay.   This Court

concludes that requiring Plaintiffs to post a supersedeas bond

for the duration of the stay would address both Defendants’

potential damage from the stay and Plaintiffs’ potential hardship

or inequity from being required to pay an award of fees and

costs.   See Young, 2009 WL 10677186, at *1 (“the purpose of a

supersedeas bond or other judgment guarantee is to ‘secure the

appellees from a loss resulting from the stay of

execution . . . .’” (quoting Rachel v. Banana Republic, Inc., 831

F.2d 1503, 1505 n.1 (9th Cir. 1987))).   Although this Court has

the discretion to waive the guarantee entirely or to order

another form of guarantee, see id., this Court finds that, under

the circumstances of this case, some guarantee is necessary and

there is no other form of guarantee which is more appropriate

than a supersedeas bond.   Thus, if this Court affirms the

imposition of the stay, the stay will be conditioned on

Plaintiffs’ posting of a supersedeas bond.

III. Judicial Economy

           Finally, Defendants argue Judge Chang erred in

concluding judicial economy and the orderly course of justice

supports a stay.   Both the Stay Order and the Appeal rely upon

Judge Chang’s impending retirement.   However, this Court finds


                                13
that Judge Chang’s retirement is not a significant factor in the

Landis analysis.    Either Judge Chang or a different magistrate

judge would be fully qualified to make, and capable of making,

some or all of the rulings required for the findings and

recommendations on the Motion and the BOC, as well as any

subsequent proceedings related thereto.    Moreover, regardless of

which magistrate judge prepares the findings and recommendations,

it will be this Court that will decide whether to adopt, reject,

or modify the findings and recommendations.

             Even without considering the effect of Judge Chang’s

impending retirement, this Court concludes that “the orderly

course of justice” weighs in favor of a stay.    See Lockyear, 398

F.3d at 1110.    Because of the breadth of the potential issues

that will be before the Ninth Circuit on appeal and the effect

those issues may have on the prevailing party analysis, this

Court concludes that the resolution of the Ninth Circuit appeal

may simplify the issues and questions of law presented in the

Motion and the BOC.    To the extent the Appeal challenges Judge

Chang’s ruling that judicial economy supports a stay, the Appeal

is denied.

             This Court emphasizes that its rulings in the instant

Appeal are based on the particular circumstances in this case.

This Order should not be construed as ruling that the proceedings

regarding a motion for attorneys’ fees or a bill of costs should


                                  14
be stayed in any case where there is a pending appeal of the

underlying judgment.

IV.   Summary and Amount of the Supersedeas Bond

            The Appeal is granted insofar as this Court agrees with

Defendants that the Stay Order did not sufficiently address the

potential prejudice to Defendants and the potential hardship or

inequity to Plaintiffs.    The Stay Order is modified by this

Court’s analysis of those factors.     The Appeal is also granted

insofar as this Court conditions the stay upon Plaintiffs’

provision of a supersedeas bond.      The Appeal is denied in all

other respects.

            This district court has recognized that, “[t]o fully

protect the [party that may be damaged by the stay], the

supersedeas bond amount must be set to take into account the

additions of interest, costs of appeal, [and] damages for delay.”

United States v. Cowan, 535 F. Supp. 2d 1135, 1148 (D. Hawai`i

2008).    Thus, in Cowan, the district court increased the amount

of the Cowans’ supersedeas bond by twenty percent of the amount

owed to the government, the party that faced potential damage

from the stay.4   Id.   In the instant case, the Motion and the BOC

seek a total of $3,034,587.17 from Plaintiffs, jointly and

      4
       Also included in the amount of the Cowans’ supersedeas
bond were the amounts of liens held by other defendants, Cowan,
535 F. Supp. 2d at 1148, but the inclusion of those amounts is
not relevant to the determination of the amount of Plaintiffs’
bond in the instant case.

                                 15
severally, plus an additional $19,345.54 from the Greens and

$28,837.21 from Mrs. Kim.

           This Court finds that, in determining the amount of the

supersedeas bond, an enhancement such as the one in Cowan and the

consideration of the amount of attorneys’ fees sought either

solely from the Greens or solely from Mrs. Kim are not necessary

because the amounts of Defendants’ requests are likely to be

reduced.   Examples of such potential reductions include, inter

alia, excessive hourly rates or duplicative billing by multiple

counsel.   The potential reductions offset both: the additional

amounts that would be attributable to interest, costs of appeal,

and delay damages; and the amount of attorneys’ fees sought

either solely from the Greens or solely from Mrs. Kim.   This

Court therefore sets the amount of the supersedeas bond at

$3,034,587.17, i.e. the total amount requested in the Motion and

the BOC from Plaintiffs, jointly and severally.

           Plaintiffs, jointly and severally, are ordered to post

a supersedeas bond in the amount of $3,034,587.17 by November 27,

2018.   If Plaintiffs fail to post the bond by November 27, 2018,

this Court will lift the stay, and the proceedings on the Motion

and the BOC will go forward.




                                16
                              CONCLUSION

          On the basis of the foregoing, Defendants’ Appeal of

(Doc. 474) Order Staying and Deferring Ruling on Defendants’

Motion for Attorneys’ Fees and Related Non-taxable Costs and Bill

of Costs, filed July 12, 2018, is HEREBY GRANTED IN PART AND

DENIED IN PART.   The Appeal is GRANTED insofar as: 1) the Stay

Order is HEREBY MODIFIED by this Order; 2) Plaintiffs, jointly

and severally, are HEREBY ORDERED to post a supersedeas bond in

the amount of $3,034,587.17; and 3) the stay is conditioned upon

the posting of the supersedeas bond.       The Appeal is DENIED in all

other respects.   The stay of all proceedings related to

Defendants’ Motion and BOC is HEREBY AFFIRMED.

          The stay will be lifted on November 27, 2018, unless

Plaintiffs post the supersedeas bond, as described in the instant

Order, by November 27, 2018.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, October 30, 2018.




                                 /s/ Leslie E. Kobayashi
                                Leslie E. Kobayashi
                                United States District Judge



                                  17
